Title: From Thomas Jefferson to Willink & Van Staphorst, 13 January 1788
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Paris Jan. 13. 1788.

In my letter of Dec. 30. I had the honour to inform you that in consequence of yours to me of the 24th. I would ask of you to pay the interest on the 51,000 gelders for the last year, and that I would write to the Treasury board to take their own measures for reimbursing the capital. I wrote to them accordingly. I at the same time desired Messrs. Fizeaux & Co. to call on you for the interest and to quiet the creditors with that till the orders of the treasury board can be received. They acknoleged the receipt of the interest from you: but add that the creditors will not be content to wait at all for their principal, and have allowed them fifteen days only for it’s reimbursement. I can but refer the matter back to you, and say that if, on a view of their inquietude, as well as of all other circumstances, you should think it expedient to reimburse the principal to Fizeaux & Co., now Hugguer, Grand & Co., this present letter shall convey to you all the authority for so doing which may depend on me. I write this day to Mr. Adams to say to you on the same subject whatever he shall think proper. Tho’ anxious that the credit of the U.S. may not suffer by this failure, nor the progress of your present loan be stopped by it, I can only venture to rest the reimbursement on your own discretion and your dispositions to serve the interests of the United states. I have the honour to be gentlemen your most obedient humble servant,

Th: Jefferson

